Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00224-CV

                               IN RE TERRAVISTA CORPORATION

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 24, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 12, 2019, relator filed a petition for writ of mandamus. Relator also filed a motion

for stay of the order at issue in this proceeding pending final resolution of the petition for writ of

mandamus. After considering the petition, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

Relator’s Motion for Emergency Temporary Stay is DENIED.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2017CI23565, styled Michelle Rodriquez, et al. v. Mitchell Apts, LLC, et
al., pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.